National Center forCase   1:13-cv-08916-LAP
                          Natural Resources     Document
                                                Proskauer    349
                                                             350
                                                           Rose LLPFiledPaul,
                                                                         07/12/21     Page 1
                                                                              Weiss, Rifkind,   ofHerzfeld
                                                                                                  2        & Rubin, P.C.
Law and Economic          Defense Council       11 Times Square         Wharton & Garrison        125 Broad Street
Justice                   40 West 20th Street   New York, NY 10036      LLP                       New York, NY 10004
275 Seventh Avenue        New York, NY 10011    (212) 969-3000          1285 Avenue of the        (212) 471-8500
Suite 1506, New York,     (212) 727-2700                                Americas, New York,
NY 10001                                                                NY 10019
(212) 633-6967                                                          (212) 373-3000

       July 12, 2021

       Honorable Loretta A. Preska
       United States District Court - Southern District of New York
       Daniel Patrick Moynihan United States Courthouse
       500 Pearl Street, Courtroom 12A
       New York, NY 10007-1312

       Re:     Baez, et al. v. New York City Housing Authority (NYCHA), No. 13-cv-8916 (WHP)

       Dear Judge Preska:

       This letter is written on behalf of all parties in accordance with Judge Pauley’s 1 Memo
       Endorsement dated June 15, 2021, which directed the parties to submit a status letter to the Court
       by July 12, 2021. See ECF No. 346. This matter has a long procedural history. In light of the
       recent reassignment of this matter, the parties would of course be pleased to have a status
       conference with Your Honor whenever convenient for the Court in order to explain the current
       status and answer any questions Your Honor may have.

       In the meantime, and by way of very brief background, a Revised Consent Decree was “so ordered”
       by the Court on November 29, 2018. See ECF No. 220. On December 21, 2020, the Plaintiffs
       filed a motion to enforce the Revised Consent Decree. See ECF Nos. 293-295. In denying the
       Plaintiffs’ motion, the Court ordered the parties to “propose either a further revised consent decree
       that includes all class members or a proposed pre-trial schedule for litigating this action.” ECF
       No. 331.

       Since the Court’s denial of Plaintiffs’ motion, the parties have, most recently in consultation with
       former Magistrate Judge Francis (who has been serving as a mediator in this matter) been engaging
       in negotiations to “propose . . . a further revised consent decree that includes all class members,”
       and those negotiations are still ongoing. The parties require further time to determine
       whether they can reach mutually-agreeable terms. Accordingly, the parties propose submitting
       a further status report to the Court by August 16, 2021. If, shortly before that time, the parties are
       continuing to work toward a resolution, we may seek another extension of time. If not, the parties
       will request that a status conference be scheduled before Your Honor.

       Respectfully submitted,
                                                                 SO ORDERED.
       /s/ David A. Picon                                                                 7/12/2021


       1
         The parties were deeply saddened to learn of the passing of Judge Pauley, who has been
       instrumental to this case since its inception. We are immensely grateful to have been given the
       opportunity to appear before him and witness firsthand his steadfast commitment to fairness,
       equity, and process for all parties.
National Center forCase   1:13-cv-08916-LAP
                          Natural Resources     Document
                                                Proskauer    349
                                                             350
                                                           Rose LLPFiledPaul,
                                                                         07/12/21     Page 2
                                                                              Weiss, Rifkind,   ofHerzfeld
                                                                                                  2        & Rubin, P.C.
Law and Economic          Defense Council       11 Times Square         Wharton & Garrison        125 Broad Street
Justice                   40 West 20th Street   New York, NY 10036      LLP                       New York, NY 10004
275 Seventh Avenue        New York, NY 10011    (212) 969-3000          1285 Avenue of the        (212) 471-8500
Suite 1506, New York,     (212) 727-2700                                Americas, New York,
NY 10001                                                                NY 10019
(212) 633-6967                                                          (212) 373-3000

       David A. Picon

       cc: All counsel of record (via ECF)
